Gtleillan, C. J.,
dissenting. Aside from some objections, which I think are of no importance, to the acknowledgment of this plat, its validity is assailed on the grounds, first, because, as is claimed, the land platted is not described, nor in any way designated ; and, second, because it does not show that any corner-stone was set, as required by Rev. St. ch. 31, § 3.
Undoubtedly, to be effectual of itself, the plat must in some way show what land was intended to be covered by it, so that the land can be ascertained and the plat located. This is as necessary as is a sufficient description in a deed. But it is immaterial how it indicates the land if there be data enough given to point it out. I think there is enough on this plat for that purpose. It shows that the land is located in Wabasha county, that it abuts on the Mississippi river, and that it occupies a certain position with reference to a section corner, indicated on the plat as the corner of sections 19, 24, 25 and 30. The line dividing sections 19 and 24 is drawn — the variation being noted — from the section corner to the river, and intersects Water street, one of the principal streets on the plat. The exact direction of the line of this street, both by the true and magnetic meridian, is noted. There is also a note stating the scale. Such a statement, it is true, is not required by the statute, but I think that whatever is put on the plat, evidently in explanation of it, is to be taken as a part of it, whether the statute requires it or not.
It appears easy to follow the section line from the section corner, and, by applying the scale, to ascertain the point of intersection with the line of Water street, from which point the location of that street can be ascer*256tamed, and from that the entire tract may be surveyed. It is not material that the number of the township and range are not noted, provided the land can be otherwise ascertained. According to the plat there are in Wabasha county a section 19 and a section 24, each having, with reference to the river, the position indicated. In construing the plat, to determine whether it sufficiently describes the land, we are bound, as we would be were it a deed, to assume that all the calls are true, and we cannot assume, if the plat or deed does not show it, that there is more than one tract to which the calls are applicable. If the proof should disclose that state of things, it would make a case of latent ambiguity.
Can a proprietor who has made, acknowledged and recorded a plat of a town or addition, regular in all other respects, defeat it on the ground that he has omitted to comply literally with the requirements of § 3, directing the placing of stones for corners from which to make further surveys?
Those things which the statute requires to be done as evidence of the owner’s intention to execute a plat, and by way of executing it, such as the acknowledging, recording, etc., are doubtless essential to its taking effect at all. But there are matters of detail which the statute requires to bo inserted in the plat, the literal performance of which I do not think is essential to its validity. For instance, the statute requires the plat to give the names, widths, courses, boundaries and extent of all streets and alleys; that all the in lots shall be numbered in progressive numbers. An omission to give the name, width, course, boundary or extent of any one street or alley, or to number in progressive numbers any of the lots, would not, I think, invalidate the entire plat.
'The statute requires that there shall be planted at the corner of the ground, or at the corner of a public lot, if there is any, and, if none, then at the corner of some one of *257the in lots, and at the corner of each out lot, a stone for a corner from which to make further surveys, and that the point where it is to be found shall be indicated on the plat. If the plat failed to indicate such a stone at the corner of the ground, or of some public lot, or at the corner of an out lot, although there would be a failure literally to comply with the statute, I do not think the entire plat would thereby be defeated. This requirement is not made, as are those relating to the execution of the plat, for the benefit or protection of the owner, but for the convenience and benefit of his grantees or his donees under the plat, so that they may have, from the plat itself, a convenient means of locating their grants or donations ; and where the plat furnishes such means, though not strictly in the manner prescribed by the statute, I think its object is substantially attained. It can make little difference to the owner’s grantees or donees, and certainly none to the owner himself, that the point from which surveys may be made is marked by an iron post, a wooden stake, the corner of a government subdivision, or in any other convenient mode, instead of by a stone. The essential thing is thUt the plat shall show some ascertainable, fixed point from which surveys may be made, for the purpose of locating lots,.blocks, streets, etc. Such a point is the intersection of the section line with the line of Water street.
I am of opinion that the plat is valid.